DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1 and 2 in the reply filed on January 12, 2022 is acknowledged.
Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 12, 2022.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Drawings
The drawings are objected to because the figures are not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
In the instant case, the view numbers for the Figures are preceded by the word "Figure" instead of the abbreviation "FIG.".


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
This application claims priority to U.S. provisional application 62/831,319 filed on April 9, 2019. 
 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/831,319, filed on April 9, 2019, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The compound “CMP-Sialic acid” cited in claims 1 and 2 does not have adequate support in provisional application 62/831,319 that is being used to claim priority. There is mention of N. meningitidis serogroup B, N. meningitidis serogroup W (spec page 1, paragraphs [0004] and [0005]), and modified versions of those molecules (spec page 3, paragraph [0013]. However, the application is silent regarding the compound CMP-Sialic acid or derivatives thereof. 
The limitation of passing water “over an inert water-insoluble substrate to which is bound a compound” cited in claims 1 and 2 does not have adequate support in provisional application 62/831,319 that is being used to claim priority. There is mention of passing a sample through an Ultracel-3 membrane, 3kDa cutoff (spec page 1, paragraph [0007]). There is support for the use of capsular polysaccharides for removing heavy metals from water (title; spec page 1, paragraph [0001]). However, the application is silent as to what is considered an inert water-insoluble substrate, and the mention of any process of binding a compound to a substrate or of any substrate-bound compounds. While one could interpret the filter membrane as being an inert water-insoluble substrate, filtration is a size-exclusion process that is notably different from a process of binding to or being bound to an inert water-insoluble substrate. 
Therefore, these claims cannot receive the priority date of April 9, 2019. Instead, these claims will receive priority based on the filing date of April 8, 2020 of the instant application 16/842,923.  


Claim Objections
Claim 1 is objected to because of the following informalities: not defining the abbreviation “CMP-Sialic acid” at its first occurrence.  Appropriate correction is required. 

Claim 2 is objected to because of the following informalities: missing a comma after the phrase “cations of lead”.  The following claim amendment is suggested: 
“The method of claim 1, wherein the heavy metals are selected from the group consisting of cations of lead, cations of copper, and combinations thereof.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghimire et al., (Capture of Pb2+ and Cu2+ Metal Cations by Neisseria meningitidis-type Capsular Polysaccharides, Biomolecules, 2018, vol. 8, issue 23, pp. 1-9)(PTO-892), hereafter referred to as Ghimire 2018. 
	Regarding claim 1, Ghimire 2018 teaches heavy metal removal from water using microbial biopolymers, including polysaccharides (abstract). Ghimire 2018 teaches the use of Neisseria meningitidis-type polysaccharides, including N. meningitidis serogroup B and N. meningitidis serogroup W (abstract, Figure 1) conjugated to a polymeric support (i.e. a substrate) using click chemistry for the removal of heavy metals from aqueous solutions (p. 2, Results and Discussion – 2.1. free metal cations are sequestered by a polymeric resin). Ghimire 2018 further teaches the conjugation of inert materials 
	Regarding claim 2, Ghimire 2018 further teaches Cu2+ and Pb2+ metal cations (abstract). 
	Thus, claims 1 and 2 are anticipated by Ghimire 2018, and are being rejected as being known in the art before the effective filing date of the instant application.    

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghimire, S., (Metal binding to macromolecules: bacterial polysaccharides for heavy metal capture and rhenium complexes as anticancer agents, Master’s Thesis, Morgan State University. ProQuest Dissertations Publishing, 2017, Order No. 10639533)(PTO-892), hereafter referred to as Ghimire 2017.
Regarding claim 1, Ghimire 2017 teaches the removal of heavy metal content from contaminated sites using bioremediation (p. 6, Chapter 1: Introduction, Part 1A.3 Novel biological-based approaches in heavy metal removal). Ghimire 2017 teaches the use of Neisseria meningitidis capsular polysaccharides serogroups B and W (p. 11, Chapter 1: Introduction, Part 1A.7 Our approach; and Figures 3 A and 3 B). Ghimire 2017 further teaches a capsular heteropolysaccharide of Neisseria meningitidis serogroup W conjugated to an alkyne containing non-porous solid support through click 1,3 cycloaddition chemistry (p. 11, Chapter 1: Introduction, Part 1A.7 Our approach). While Ghimire 2017 does not refer to the inert substrate as “water-insoluble”, one in the art would understand that being inert and water-insoluble would be inherent properties of the material given its disclosure as a “non-porous solid support”.   
claim 2, Ghimire 2017 teaches that heavy metals include lead (Pb) and copper (Cu) (p. 1, Chapter 1: Introduction, Part 1A: Metal Binding to Macromolecules: Bacterial Polysaccharides for Heavy Metal Capture). Ghimire 2017 further teaches the metal binding capacity of polysaccharide with Pb2+ and Cu2+ cations (p. 11, Chapter 1: Introduction, Part 1A.7 Our approach).   
Thus, claims 1 and 2 are anticipated by Ghimire 2017, and are being rejected as being known in the art before the effective filing date of the instant application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ghimire, S., (Metal binding to macromolecules: bacterial polysaccharides for heavy metal capture and rhenium complexes as anticancer agents, Master’s Thesis, Morgan State University. ProQuest Dissertations Publishing, 2017, Order No. 10639533)(PTO-892), hereafter referred to as Ghimire 2017, as applied to claims 1 and 2 above, and further in view of Homaei et al. (Enzyme immobilization: an update, Journal of Chemical Biology, 2013, vol. 6, pp. 185-205).
The teachings of Ghimire 2017 are discussed above.  
Ghimire 2017 does not provide a working example where the capsular polysaccharides of serogroups B or W are bound to an inert water-insoluble substrate.  
However, Homaei teaches the attachment of enzymes to inert, organic, or inorganic or insoluble material (p. 187, Historical Background, last paragraph). Homaei teaches that compared to free enzymes, immobilized enzyme systems provide several advantages including easy recovery of both enzymes and products, multiple re-use of enzymes, and continuous operation of enzymatic processes (abstract). Homaei further teaches that “click” chemistry has been used in a variety of applications, specifically to enable the attachment of biomolecules bearing either an azide or alkyne to various polymers functionalized with their counterpart moieties (p. 191, top of second column). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have conjugated the polysaccharides of Ghimire 2017 to an inert water-insoluble substrate of Homaei because using inert water-insoluble substrates allows easier reuse and recovery of the polysaccharides and recovery of the heavy metals following heavy metal removal. Each of Ghimire 2017 and Homaei teach the use of click chemistry for binding their molecules of interest to 

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL P HAMMELL/Primary Examiner, Art Unit 1636